Exhibit 10.6

 

ADDENDUM

TO

STOCK ISSUANCE AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Issuance Agreement dated
                              (the “Issuance Agreement”) by and between Silicon
Laboratories Inc. (the “Corporation”) and                                 
(“Participant”) evidencing the stock issuance on such date to Participant under
the terms of the Corporation’s 2000 Stock Incentive Plan, and such provisions
shall be effective immediately.  All capitalized terms in this Addendum, to the
extent not otherwise defined herein, shall have the meanings assigned to such
terms in the Issuance Agreement.

 

INVOLUNTARY TERMINATION

FOLLOWING CHANGE IN CONTROL

 


1.                                       TO THE EXTENT THE REPURCHASE RIGHT IS
ASSIGNED TO THE SUCCESSOR ENTITY (OR PARENT COMPANY) OR OTHERWISE CONTINUES IN
FULL FORCE AND IN CONNECTION WITH A CHANGE IN CONTROL, NO ACCELERATED VESTING OF
THE PURCHASED SHARES SHALL OCCUR UPON SUCH CHANGE IN CONTROL, AND THE REPURCHASE
RIGHT SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS OF THE ISSUANCE AGREEMENT.  THE PARTICIPANT SHALL, OVER PARTICIPANT’S
PERIOD OF SERVICE FOLLOWING THE CHANGE IN CONTROL, CONTINUE TO VEST IN THE
PURCHASED SHARES IN ONE OR MORE INSTALLMENTS IN ACCORDANCE WITH THE PROVISIONS
OF THE ISSUANCE AGREEMENT.


 


2.                                       IMMEDIATELY UPON AN INVOLUNTARY
TERMINATION OF PARTICIPANT’S SERVICE WITHIN EIGHTEEN (18) MONTHS FOLLOWING THE
CHANGE IN CONTROL, THE REPURCHASE RIGHT SHALL TERMINATE AUTOMATICALLY AND ALL
THE PURCHASED SHARES SHALL VEST IN FULL.


 


3.                                       FOR PURPOSES OF THIS ADDENDUM, THE
FOLLOWING DEFINITIONS SHALL BE IN EFFECT:


 

An Involuntary Termination shall mean the termination of Participant’s Service
by reason of:

 


(I)                                     PARTICIPANT’S INVOLUNTARY DISMISSAL OR
DISCHARGE BY THE CORPORATION FOR REASONS OTHER THAN MISCONDUCT, OR


 


(II)                                  PARTICIPANT’S VOLUNTARY RESIGNATION
FOLLOWING (A) A CHANGE IN PARTICIPANT’S POSITION WITH THE CORPORATION (OR PARENT
OR SUBSIDIARY EMPLOYING PARTICIPANT) WHICH MATERIALLY REDUCES PARTICIPANT’S
LEVEL OF RESPONSIBILITY, (B) A REDUCTION IN PARTICIPANT’S LEVEL OF COMPENSATION
(INCLUDING BASE SALARY, FRINGE BENEFITS AND TARGET BONUS

 

--------------------------------------------------------------------------------


 

under any performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of Participant’s place of employment by more
than fifty (50) miles, provided and only if such change, reduction or relocation
is effected by the Corporation without Participant’s consent.

 

A Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 


(I)                                     A MERGER, CONSOLIDATION OR
REORGANIZATION APPROVED BY THE CORPORATION’S STOCKHOLDERS, UNLESS SECURITIES
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
THE VOTING SECURITIES OF THE SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY AND IN SUBSTANTIALLY THE SAME
PROPORTION, BY THE PERSONS WHO BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION.


 


(II)                                  ANY STOCKHOLDER-APPROVED TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS, OR


 


(III)                               THE ACQUISITION, DIRECTLY OR INDIRECTLY BY
ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE CORPORATION), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 OF THE 1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING
SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE
CORPORATION’S STOCKHOLDERS.


 

Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional wrongdoing by the
Participant, whether by omission or commission, which adversely affects the
business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner.  The foregoing definition shall not limit the grounds for the
dismissal or discharge of the Participant or other person in the Service of the
Corporation (or any Parent or Subsidiary).

 

--------------------------------------------------------------------------------